[Cite as State v. Taylor, 2021-Ohio-1745.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 28609
                                                  :
 v.                                               :   Trial Court Case No. 2011-CR-4317
                                                  :
 DARREN DWAYNE TAYLOR                             :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                              Rendered on the 21st day of May, 2021.

                                             ...........

MATHIAS H. HECK, JR., by HEATHER N. KETTER, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

DARREN DWAYNE TAYLOR, Inmate No. 685-345, Allen-Oakwood Correctional
Institution, P.O. Box 4501, Lima, Ohio 45802
        Defendant-Appellant, Pro Se

                                             .............




TUCKER, P.J.
                                                                                          -2-


       {¶ 1} Appellant Darren Dwayne Taylor appeals from a judgment of the

Montgomery County Court of Common Pleas, which dismissed his petition for

postconviction relief. Because Carpenter v. United States, __ U.S. __, 138 S.Ct. 2206,

201 L.Ed.2d 507 (2018), upon which Taylor relied, does not have retroactive application

to Taylor’s case, the trial court correctly concluded it was without jurisdiction to consider

Taylor’s untimely petition for postconviction relief under R.C. 2953.21. Thus, the trial

court’s judgment will be affirmed.

                                Facts and Procedural History

       {¶ 2} In 2013, following a jury trial, Taylor was convicted of two counts of murder

and accompanying firearm specifications. 1        The trial court imposed an aggregate

sentence of 36 years to life.

       {¶ 3} Taylor appealed asserting one assignment of error, which challenged the trial

court’s refusal to suppress evidence obtained from the warrantless search of his cell

phone, including the GPS data that was obtained. State v. Taylor, 2d Dist. Montgomery

No. 25764, 2014-Ohio-2550, ¶ 2.         Consistent with the then-prevailing case law, we

overruled Taylor’s assignment of error, concluding that he “had no reasonable

expectation of privacy in the pings emitted by the cell phone in his possession,” id. at ¶ 7,

and we affirmed his conviction. Thereafter, the Ohio Supreme Court declined jurisdiction

to consider Taylor’s case. State v. Taylor, 142 Ohio St.3d 1409, 2015-Ohio-1099, 27

N.E.3d 539.


1
  We summarized the facts surrounding Taylor’s convictions as follows: “Taylor’s
convictions stem from his participation with two other people in an attempted robbery of
a pawn shop. During the incident, Taylor shot and killed a store clerk. Before dying,
however, the clerk returned fire and injured one of Taylor’s accomplices, who also later
died. * * *” Taylor at ¶ 3.
                                                                                           -3-


       {¶ 4} In May 2019, Taylor filed a document captioned: “Motion For A New Trial

Based On United States v. Carpenter * * * Pursuant to Crim.R. 33(A)(6), And/Or

Postconviction Relief Pursuant To §§ 2953.21 And 2953.23 Of The Ohio Revised Code.”

Taylor asserted that Carpenter, __ U.S. __, 138 S.Ct. 2206, 201 L.Ed.2d 507, applied

retroactively and that, applying Carpenter retroactively to his case, the suppression

motion filed in the trial court would have been sustained. Taylor further asserts that, if

the motion to suppress had been sustained, the State would have been unable to present

sufficient evidence to obtain his conviction. The trial court construed Taylor’s filing as a

petition for postconviction relief and rejected Taylor’s argument that Carpenter is subject

to retroactive application.   Based upon this conclusion, the trial court ruled that the

petition was not timely filed and, thus, that it was without jurisdiction to consider Taylor’s

petition. On this basis, the trial court dismissed the petition. This appeal followed.

                                          Analysis

       {¶ 5} Taylor’s sole assignment of error is as follows:

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN IT

       FAILED TO RECOGNIZE THAT, CARPENTER V. UNITED STATES, 585

       U.S. ___, 138 S.CT. 2206, 201 L.ED.2d 507 (2018) CREATED A NEW

       RIGHT WHICH RETROACTIVELY APPLIED TO APPELLANT, THAT HIS

       MOTION MET THE REQUIREMENTS OF TIMELINESS, AND THAT THE

       CIRCUMSTANCES OF EXIGENCY IS NOT BARRED BY RES JUDICATA

       WHEN IT DENIED HIM A NEW TRIAL PURSUANT TO CRIM.R. 33(A)(6)

       AND/OR §2953.21 AND §2953.23 OF THE OHIO REVISED CODE.

       {¶ 6} As noted, Taylor styled his pleading as either a motion for a new trial under
                                                                                            -4-


Crim.R. 33(A)(6) or as a petition for postconviction relief under R.C. 2953.21. The trial

court appropriately considered Taylor’s pleading as a petition for postconviction relief.

          {¶ 7} A trial court “may recast [an] irregular motion[ ] into whatever category

necessary to identify and establish the criteria by which the motion should be judged.”

State v. Clark, 2017-Ohio-120, 80 N.E.2d 431, ¶ 12 (2d Dist.). Crim.R. 33(A)(6) allows

a trial court to grant a defendant a new trial based upon newly discovered evidence “which

the defendant could not with reasonable diligence have discovered and produced at the

trial.”    The trial court correctly concluded that Taylor’s argument regarding the

applicability of Carpenter was not newly discovered evidence.            As such, Taylor’s

pleading was properly recast as only a petition for postconviction relief.        Thus, our

analysis will focus on whether the trial court erred by dismissing Taylor’s petition for

postconviction relief.

          {¶ 8} Postconviction relief provides a mechanism for a convicted defendant to

assert that his conviction was tainted by a constitutional violation that is not reflected in

the record of the defendant’s conviction and is “otherwise * * * impossible to review * * *.”

Clark at ¶ 14, quoting State v. Monroe, 2015-Ohio-844, 29 N.E.3d 391, ¶ 37 (11th Dist.).

“The postconviction relief process is a civil collateral attack on a criminal judgment, not

an appeal of that judgment.” State v. Oglesby, 2d Dist. Montgomery No. 27626, 2018-

Ohio-871, ¶ 11, citing State v. Calhoun, 86 Ohio St.3d 279, 281, 714 N.E.2d 905 (1999).

          {¶ 9} Subject to two exceptions, a petition for postconviction relief must be filed

within 365 days after the trial transcript is filed in the court of appeals.            R.C.

2953.21(A)(2). The two exceptions which allow consideration of a late-filed petition are:

(1) the petitioner was “unavoidably prevented from discovering the facts necessary” to file
                                                                                           -5-


the petition; or (2) “the United States Supreme Court [has] recognized a new federal or

state right that applies retroactively to persons in the petitioner’s situation.” Oglesby at

¶ 13, citing R.C. 2953.23(A)(1)(a). A trial court is without jurisdiction to consider an

untimely petition for postconviction relief. State v. Apanovitch, 155 Ohio St.3d 358,

2018-Ohio-4744, 121 N.E.3d 351, ¶ 21.

       {¶ 10} Since Taylor’s petition was not filed within 365 days of the filing of the trial

transcript in the court of appeals, the trial court’s jurisdiction was dependent upon one of

the exceptions applying.      The “unavoidably prevented” exception is obviously not

applicable to Taylor’s situation. Thus, as Taylor recognizes, the trial court’s jurisdiction

is tied to retroactive application of Carpenter.

       {¶ 11} In Carpenter, __ U.S. __, 138 S.Ct. 2206, 201 L.Ed.2d 507, the Supreme

Court ruled that the government’s acquisition of historical cell phone location records

constitutes a search usually requiring a warrant. But the decision recognized that “case-

specific exceptions may support a warrantless search of an individual’s cell-site records

under certain circumstances.” Id. at 2222. The Supreme Court specifically noted that

the “exigencies of a situation may justify dispensing with a warrant before accessing cell

phone location records when there is a “ ‘need to pursue a fleeing suspect, protect

individuals who are threatened with imminent harm, or prevent the imminent destruction

of evidence.’ ” State v. Davison, 2d Dist. Montgomery No. 28579, 2021-Ohio-728, ¶ 9,

quoting Carpenter at 2223.

       {¶ 12} In State v. Snowden, 2019-Ohio-3006, 140 N.E.3d 1112 (2d Dist.), we

determined that Carpenter was applicable to the government’s request to a service

provider to “ping” Snowden’s cell phone in order to determine the phone’s location. Id.
                                                                                          -6-


at ¶ 33.

         {¶ 13} The issue, then, is whether Taylor can take advantage of the Carpenter

opinion. The opinion is silent on the issue of its retroactive application. As a general

rule, such silence means that the newly-announced decision is not applicable to cases

on collateral review. Tyler v. Cain, 533 U.S. 656, 663, 121 S.Ct. 2478, 150 L.Ed.2d 632

(2001). See also Chaidez v. United States, 568 U.S. 342, 347, 133 S.Ct. 1103, 185

L.Ed.2d 149 (2013); State v. Neil, 2019-Ohio-3793, 133 N.E.3d 585, ¶ 20 (10th Dist.).

There are two exceptions to this: (1) the new rule is substantive or (2) it is a “ ‘watershed

rul[e] of criminal procedure’ implicating fundamental fairness and [the] accuracy of the

criminal proceeding.” Whorton v. Bockting, 549 U.S. 406, 416, 127 S.Ct. 1173, 167

L.Ed.2d 1 (2007), quoting Saffle v. Parks, 494 U.S. 484, 486, 110 S.Ct. 1257, 108 L.Ed.2d

415 (1990), quoting Teague v. Lane, 486 U.S. 288, 311, 109 S.Ct. 1060, 103 L.Ed.2d 334

(1989).

         {¶ 14} The rule announced in Carpenter is “plainly procedural.” Neil at ¶ 22,

quoting United States v. Davis, M.D.Pa. No. 1:13-cr-28, 2019 WL 1584634 (April 12,

2019).     And we conclude that the new rule Carpenter announced, while obviously

significant, is not a watershed decision where the failure to apply the rule retroactively to

cases on collateral review will implicate either the fundamental fairness or accuracy of the

original decision. Id., citing Davis. (Other citations omitted.) See also State v. Jones,

2019-Ohio-2134, 137 N.E.3d 661 (10th Dist.); State v. Teitelbaum, 10th Dist. Franklin No.

19AP-137, 2019-Ohio-3175. As such, we conclude that Carpenter was not retroactively

applicable to Taylor’s case and did not support his petition for postconviction relief.

         {¶ 15} Since Carpenter does not have retroactive application to Taylor’s case, the
                                                                                         -7-


trial court was without jurisdiction to consider his petition for postconviction relief. The

trial court correctly dismissed Taylor’s petition.2

                                         Conclusion

       {¶ 16} The judgment of the Montgomery County Common Pleas Court is affirmed.



                                       .............



DONOVAN, J. and EPLEY, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Heather N. Ketter
Darren Dwayne Taylor
Allen Correctional Institution, Cashier’s Office
Hon. Dennis J. Adkins




2
 Even if Carpenter had retroactive application, Taylor’s motion to suppress would
nonetheless likely be overruled based upon the existence of exigent circumstances or
upon the good faith exception to the exclusionary rule. See State v. Snowden, 2019-
Ohio-3006, 140 N.E.3d 1112 (2d Dist.).